Title: To George Washington from Charles Stewart, 23 May 1781
From: Stewart, Charles
To: Washington, George


                        
                            Dear General
                            Sussex Court House 23 May 1781
                        
                        I wrote your from Warwick what prospect We had in Raising Teams, to Cart the flour from thence to New Windsor.
                            Yesterday the Court for this County being now setting Ordered that each Township, such Cart their Quota of what is in the
                            Magazine here, and that the whole should be done in Nine days there is about 1400 Barrells altogether Near One hundred of
                            which was loaded & sent on Yesterday, and I am assured by the Justices most of whom I know, that they will have
                            this duty performed with certainty. I expect to day an exact return of the stores at Easton & Pitts Town and as soon as
                            I have that and fixed on a plann to have the stores at those places moved this far, I shall further return to camp. I am
                            with respect Your most Obedient Servant
                        
                            Chas Stewart

                        
                    